Citation Nr: 1100254	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  07-10 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of expenses for 
unauthorized non-VA medical services incurred in connection with 
first-responder emergency treatment and ambulance transport by 
Manatee County Emergency Medical Services on March 14, 2006, and 
treatment at Manatee Memorial Hospital from March 14 - 15, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The Veteran served on active duty from November 1973 to October 
1974.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from decisions dated in April 2006 and May 2006 by the 
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida (VAMC), which denied the Veteran's claim for payment or 
reimbursement of expenses incurred in connection with first-
responder emergency treatment and ambulance transport by Manatee 
County Emergency Medical Services on March 14, 2006, and 
treatment at Manatee Memorial Hospital from March 14 - 15, 2006.

For the reasons discussed below, the appeal is REMANDED to the 
VAMC.  VA will notify the appellant and his representative if 
further action is required on his part.


REMAND

The Board has reviewed the evidence pertinent to the claim at 
issue.  The evidence appears complete with respect to the 
Veteran's treatment at Manatee Memorial Hospital from March 14 - 
15, 2006, as the reports from the time of his initial admission 
up to his time of discharge for home have been associated with 
claims file.  However, the admission report reflects that the 
Veteran arrived at Manatee Memorial Hospital in an ambulance 
operated by Manatee County EMS (Emergency Medical Services); 
those records relating to the ambulance crew and/or emergency 
medical technicians who were the providers of first-response care 
to the Veteran on March 14, 2006, are not presently of record.  
As having these first-responder's records for review is essential 
for determining the nature of the Veteran's medical situation 
that resulted in an ambulance being called to treat and transport 
the Veteran to Manatee Memorial Hospital on March 14, 2006, the 
case should be remanded to the VAMC so that an attempt to obtain 
these records for inclusion in the evidence may be conducted.  
(See Leap v. Derwinski, 2 Vet. App. 404, 405 (1992); White v. 
Derwinski, 1 Vet. App. 519, 521 (1991): VA regulations require VA 
to seek to obtain non-Federal record evidence that is pertinent 
and specific to the claim.")

Accordingly, in view of the foregoing discussion, the case is 
REMANDED to the VAMC for the following action:

1.  After obtaining the appropriate waivers 
as necessary, the VAMC should contact Manatee 
County EMS and request that it provide the 
VAMC with copies of all Manatee County EMS 
records pertinent to the treatment and 
transport of the Veteran on March 14, 2006.

If these records, or any other records deemed 
relevant to the appeal, are unobtainable by 
the VAMC, it should so state in the claims 
file and provide an explanation as to why 
they could not be obtained. 

If the VAMC is unable to secure these 
records, it must notify the Veteran and (a) 
identify the specific records it is unable to 
obtain; (b) briefly explain the efforts that 
it made to obtain those records; (c) describe 
any further action to be taken with respect 
to the claim(s); and (d) notify the Veteran 
that he is ultimately responsible for 
providing the evidence.  38 U.S.C.A. § 
5103A(b)(2) (West 2002); 38 C.F.R. § 
3.159(e)(1) (2010).

2.  Thereafter, the VAMC should readjudicate 
the Veteran's claim of entitlement to payment 
or reimbursement of expenses for unauthorized 
non-VA medical services incurred in 
connection with first-responder emergency 
treatment and ambulance transport by Manatee 
County EMS on March 14, 2006, and treatment 
at Manatee Memorial Hospital from March 14 - 
15, 2006.  

Prior to readjudicating the claim, the VAMC 
should review the records obtained from 
Manatee County EMS pursuant to this remand 
and, in the context of the facts, factual 
pattern, and narrative presented in these 
records, consider the following questions:

(a.)  Were the symptoms for which 
the Veteran was treated by first-
responders from Manatee County EMS 
on March 14, 2006, so serious as to 
require immediate medical attention 
to avoid serious impairment?

(b.)  Under the medical 
circumstances existent at the time 
of the Veteran's treatment by 
first-responders from Manatee 
County EMS on March 14, 2006, would 
a prudent layperson reasonably 
expect the absence of immediate 
medical attention for these 
symptoms to result in placing his 
health in serious jeopardy, or 
experiencing serious impairment to 
his bodily functions, or having 
serious dysfunction of any bodily 
organ or part?

If the benefit sought on appeal remains 
denied following readjudication by the VAMC, 
the Veteran and his representative should be 
furnished a supplemental statement of the 
case addressing the denied claim and afforded 
a reasonable opportunity to respond before 
the record is returned to the Board for 
further appellate review, if appropriate.  
The Board intimates no opinion as to the 
outcome in this case by the action taken 
herein.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

